BROCK, J.,
concurring specially: I interpret the majority opinion as holding that confessions of juveniles between the ages of 15 and 18 are inadmissible in felony criminal proceedings later brought against the juvenile unless the juvenile was first “. . . advised of the possibility of his being tried as an adult and of his being subject to adult criminal proceedings.”
Because I concur in this holding and, on the record before us, believe it alone to be dispositive of the present case, I concur narrowly and specially in the result reached.
APPENDIX
Juvenile Rights Form
Child in Custody - Place_-Date_ Time child taken into custody-Time this form was read-(The following is to be read and explained by the officer, and the child shall read it before signing.)
Before I am allowed to ask you any questions, you must understand that you have certain rights, or protections, that have been given to you by law. These rights make sure that you will be treated fairly. You will not be punished for deciding to use these rights. I will read your rights and explain them to you. You may ask questions as we go along so that you can fully understand what your rights are. Do you understand me so far? Yes _No__
1. You have the right to remain silent. This means that you do not have to say or write anything. You do not have to talk to anyone or answer any questions we ask you and you will not be *23punished for deciding not to talk to us. Do you understand this right? Yes _ No ___
2. Anything you say can and will be used against you in a court. This means that if you do say or write anything, what you say or write will be used in a court to prove what you may have done. Do you understand this? Yes _ No__
3. You have the right to talk to a lawyer before any questioning. You have the right to have the lawyer with you while you are being questioned. The lawyer will help you decide what you should do or say. The things you say to the lawyer cannot be used in court to prove what you may have done. If you decide you want a lawyer, we will not question you until you have been allowed to talk to the lawyer. Do you understand this right? Yes _ No__
4. If you want to talk to a lawyer and you cannot afford one, we will get you a lawyer at no cost to you before any questioning begins. This means that if you want a lawyer and you cannot pay for one, you still may have one. Do you understand this right? Yes _ No__
5. You can refuse to answer any or all questions at any time. You also can ask to have a lawyer with you at any time. This means that if you decide, at any time during questioning, that you do not want to talk, you may tell us to stop and you cannot be asked any more questions. Also, if you decide you would like to talk to a lawyer at any time during questioning, you will not be asked any more questions until a lawyer is with you. Do you understand this right? Yes _ No__
6. (In felony cases only) There is a possibility that you may not be brought to juvenile court but instead will be treated as an adult in criminal court where you could go to a county jail or the State prison. If you are treated as an adult for doing what you may have done, you will have to go through the adult criminal system just as if you were 18 years old. You will not receive the protections of the juvenile justice system. Do you understand this? Yes _ No__
7. Do you have any questions so far? Yes _ No__
(This portion is now to be read by the child.)
I can read and understand English. Yes _No__
I have been read and I have read my rights as listed above. I fully understand what my rights are. I do not want to answer any questions at this time and I would like to have a lawyer.
Signature of child _ Date_Time_
*24Waiver of Rights
(This portion is to be read by the child.)
I can read and understand English. Yes _ No__
I have been read and I have read my rights as listed above. I fully understand what my rights are. I have been asked if I have any questions and I do not have any. I am willing to give up my right to silence and answer questions. I give up my right to have a lawyer present and I do not wish, to speak to a lawyer before I answer any questions. No promises or threats or offers of deals have been made to me to make me give up my rights. I understand that I may change my mind at any time and say that I want my rights if I choose, but that if I change my mind it will not affect what I have already done or said.
Signature of child - Date-Time
Signature of witness Date_Time